Exhibit 10.2


Executive Compensation Recoupment Policy




On March 26, 2010, the Compensation Committee of the Board of Directors of Ford
Motor Company formally adopted a policy of recoupment of compensation in certain
circumstances.  The purpose of this policy is to help ensure executives act in
the best interests of the Company.  The policy requires all Company officers to
repay or return cash bonuses and/or equity awards in the event:  (i) the Company
issues a material restatement of its financial statements and where the
restatement was caused by an employee's intentional misconduct; (ii) the
employee was found to be in violation of non-compete provisions of any plan or
agreement; or (iii) the employee has committed ethical or criminal
violations.  The Compensation Committee will consider all relevant factors and
exercise business judgment in determining any appropriate amounts to recoup and
has the discretion to determine the timing and form of recoupment.  The policy
will apply to the Annual Incentive Compensation Plan beginning with the
2010 performance period and equity awards beginning with grants made in 2011.
 
 